Title: To Thomas Jefferson from George Jefferson, 7 October 1801
From: Jefferson, George
To: Jefferson, Thomas


Dear Sir
Richmond 7th. Octr. 1801
I received last night your favor of the 3d. and have in reply to inform you that the present price of Petersburg Tobacco is 4$:, to which it has risen within this week or two from 22/. As I understand the present growing crop will be a very short one, I do not suppose that it will be so low when it comes to market as the article is at this time; and I am therefore inclined to think that this would be the best time for you to make a settlement with Ross. it is not improbable however that although the growing crop may be above 24/.—yet that the old crop may go below it when the new comes in—owing to the very inferior quality of the old, of which you have doubtless heard—for if the new should be as good as usual the shippers perhaps would not purchase any other, except at a reduced price—indeed I should think this almost certain if I did not calculate upon the planters holding up very much in expectation of a rise in consequence of the short crop. They generally begin to bring it to market about the first of Novr., but as this depends very much upon seasons & other casualties no great regularity can be expected.
I desired our correspondent in Norfolk soon after I left Monticello to purchase & forward you 12 dozen hams; he informed us they were high & very scarce, but that he would endeavour to procure them.
I am Dear Sir Your Very humble servt.
Geo. Jefferson
Richmond Tobo. 31/6.
